
	

113 HR 4830 IH: Midshipmen Education Certainty Act
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4830
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mr. Israel (for himself and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 46, United States Code, to ensure continuing funding for the United States Merchant
			 Marine Academy.
	
	
		1.Short titleThis Act may be cited as the Midshipmen Education Certainty Act.
		2.Continuing funding for the United States Merchant Marine AcademySection 51301 of title 46, United States Code, is amended by adding at the end the following:
			
				(c)Continuing funding
					(1)In generalOut of any funds in the general fund of the Treasury not otherwise appropriated, there are hereby
			 appropriated such sums as are necessary for operations of the United
			 States Merchant Marine Academy for any period during which interim or
			 full-year appropriations are not in effect for the United States Merchant
			 Marine Academy, for fiscal year 2014 and each fiscal year thereafter.
					(2)TerminationFunds made available for a fiscal year by this subsection shall remain available until whichever of
			 the following first occurs:
						(A)The enactment into law of an appropriation for such fiscal year (including a continuing
			 appropriation) for such operations.
						(B)The enactment into law for the Maritime Administration of the applicable regular appropriation for
			 such fiscal year, or continuing appropriations resolution for such fiscal
			 year, without any appropriation for such operations..
		
